Name: Commission Implementing Regulation (EU) 2015/604 of 16 April 2015 amending Annexes I and II to Regulation (EU) No 206/2010 as regards animal health requirements for bovine tuberculosis in the models of veterinary certificates BOV-X and BOV-Y and the entries for Israel, New Zealand and Paraguay in the lists of third countries, territories or parts thereof from which the introduction into the Union of live animals and fresh meat is authorised Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: means of agricultural production;  tariff policy;  agricultural activity;  trade policy;  Asia and Oceania;  agricultural policy;  America;  trade;  animal product
 Date Published: nan

 17.4.2015 EN Official Journal of the European Union L 100/60 COMMISSION IMPLEMENTING REGULATION (EU) 2015/604 of 16 April 2015 amending Annexes I and II to Regulation (EU) No 206/2010 as regards animal health requirements for bovine tuberculosis in the models of veterinary certificates BOV-X and BOV-Y and the entries for Israel, New Zealand and Paraguay in the lists of third countries, territories or parts thereof from which the introduction into the Union of live animals and fresh meat is authorised (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of Article 8(1) and Article 8(4) thereof, Having regard to Council Directive 2004/68/EC of 26 April 2004 laying down animal health rules for the importation into and transit through the Community of certain live ungulate animals, amending Directives 90/426/EEC and 92/65/EEC and repealing Directive 72/462/EEC (2), and in particular the first and second subparagraphs of Article 3(1), the first subparagraph of Article 6(1), Article 7(e) and Article 13(1)(e) thereof, Whereas: (1) Directive 2004/68/EC lays down, inter alia, specific animal health requirements for the importation into and transit through the Union of live ungulates which are to be based on the rules laid down in Union legislation for the diseases to which those animals are susceptible. (2) Directive 2004/68/EC also provides that specific conditions may be laid down for third countries for which equivalence has been formally recognised by the Union based on the official health guarantees provided by the third country concerned. (3) Commission Regulation (EU) No 206/2010 (3) lays down, inter alia, the veterinary certification requirements for the introduction into the Union of certain consignments of live animals, including consignments of domestic bovine animals. Annex I to that Regulation establishes a list of third countries, territories or parts thereof from which such consignments may be introduced into the Union, as well as the specific conditions for the consignments from certain third countries. (4) In addition, Annex I to Regulation (EU) No 206/2010 sets out a model of veterinary certificate for domestic bovine animals (including Bubalus and Bison species and their cross-breeds) intended for breeding and/or production after importation (BOV-X) and a model of veterinary certificate for domestic bovine animals (including Bubalus and Bison species and their cross-breeds) intended for immediate slaughter after importation (BOV-Y), which include guarantees for bovine tuberculosis. (5) Council Directive 64/432/EEC (4) lays down rules for intra-Union trade in bovine animals and provides for the monitoring and eradication programmes for certain diseases affecting those animals, including tuberculosis. New Zealand has requested for the recognition of its bovine tuberculosis control programme as being equivalent to the monitoring and eradication programmes for bovine tuberculosis that are implemented by the Member States in accordance with the conditions set out in Annex A.I to Directive 64/432/EEC. The information provided by New Zealand on its bovine tuberculosis control programme demonstrates that the bovine tuberculosis status of a bovine herd classified as C2, under the National Pest Management Strategy for bovine tuberculosis of New Zealand, is equivalent to the bovine tuberculosis status of a bovine herd that is recognised in a Member State as being an officially tuberculosis-free bovine herd in accordance with the conditions set out in Annex A.I to Directive 64/432/EEC. (6) Therefore, the list and the specific conditions set out in Part 1 of Annex I to Regulation (EU) No 206/2010, as well as the models of veterinary certificates BOV-X and BOV-Y set out in Part 2 of that Annex should be amended in order to reflect the special conditions by which the Union recognises the equivalence of the classification of bovine herds as C2 within the framework of the bovine tuberculosis control programme implemented in New Zealand with the conditions set out in Annex A.I to Directive 64/432/EEC for a bovine herd in a Member State recognised as being an officially tuberculosis-free bovine herd. (7) Regulation (EU) No 206/2010 lays down, inter alia, the conditions for the importation into the Union of consignments of fresh meat of domestic bovine animals. To this end, it sets out in Annex II thereto a list of third countries, territories or parts thereof from which such consignments may be introduced into the Union and the models of veterinary certificates to accompany those consignments, taking into account any specific conditions or supplementary guarantees required. (8) On 19 September 2011, Paraguay notified an outbreak of foot-and-mouth disease (FMD) to the World Organisation for Animal Health (OIE) (5). Following that notification, Regulation (EU) No 206/2010, as amended by Implementing Regulation (EU) No 1112/2011 (6), suspended imports into the Union of fresh meat of domestic bovine animals from that third country. (9) The last outbreak of FMD in Paraguay occurred in January 2012. By November 2013, the OIE recognised Paraguay as a country with two FMD free zones, covering the whole of the territory of Paraguay, where vaccination is practiced (7). (10) In April 2014, an audit was carried out by the Commission to verify the efficacy of the measures taken and the official controls in providing animal health guarantees with regard to FMD (8). The Food and Veterinary Office (FVO) concluded that the animal health control system in Paraguay offered satisfactory guarantees with regard to FMD, in compliance with or equivalent to the Union requirements for the introduction of deboned and matured fresh meat of domestic bovine animals. However, Paraguay was requested to substantiate the absence of the FMD virus on its territory and the effectiveness of its vaccination programme. (11) During the second half of 2014, Paraguay carried out serological surveys based on the guidelines provided for in Chapter 8.7 of the OIE's Terrestrial Animals Health Code, Edition 2014 (9). Following an evaluation of the results, the Commission concluded that there was sufficient evidence to substantiate the absence of the FMD virus in Paraguay and it was satisfied with the effectiveness of the vaccination programme. Paraguay thus provides sufficient animal health guarantees and it has requested to be authorised for exports into the Union of deboned and matured fresh meat of domestic bovine animals. (12) In addition, Israel is referred to in the list set out in Part 1 of Annex II to Regulation (EU) No 206/2010. For the sake of market transparency and in accordance with international law, it should be clarified that in the case of Israel the territorial coverage of the veterinary certificates is limited to the territory of the State of Israel, excluding the territories under Israeli administration since June 1967, namely the Golan Heights, the Gaza Strip, East Jerusalem and the rest of the West Bank. (13) Part 1 of Annex II to Regulation (EU) No 206/2010 should therefore be amended in order to authorise imports into the Union of fresh meat of domestic bovine animals from Paraguay and to amend the entry for Israel. (14) Annexes I and II to Regulation (EU) No 206/2010 should therefore be amended accordingly. (15) To avoid any disruption of imports into the Union of consignments of domestic bovine animals, the use of veterinary certificates issued in accordance with Regulation (EU) No 206/2010 in their versions prior to the amendments being introduced by this Regulation should be authorised during a transitional period subject to certain conditions. (16) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EU) No 206/2010 are amended in accordance with the Annex to this Regulation. Article 2 For a transitional period until 30 June 2015, consignments of live animals accompanied by the appropriate veterinary certificates issued no later than 1 June 2015 in accordance with the models of veterinary certificates BOV-X and BOV-Y set out in Annex I to Regulation (EU) No 206/2010 in their versions before the entry into force of this Regulation, may continue to be introduced into the Union. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 April 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 139, 30.4.2004, p. 321. (3) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1). (4) Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (OJ 121, 29.7.1964, p. 1977/64). (5) http://www.oie.int/wahis_2/public/wahid.php/Reviewreport/Review?page_refer=MapFullEventReport&reportid=11022 (6) Commission Implementing Regulation (EU) No 1112/2011 of 3 November 2011 amending Annex II to Regulation (EU) No 206/2010 as regards the entry for Paraguay in the list of third countries, territories or parts thereof authorised for the introduction into the Union of certain fresh meat (OJ L 287, 4.11.2011, p. 32). (7) http://www.oie.int/animal-health-in-the-world/official-disease-status/fmd/list-of-fmd-free-members/ (8) http://ec.europa.eu/food/fvo/audit_reports/details.cfm?rep_id=3317 (9) http://www.oie.int/index.php?id=169&L=0&htmfile=chapitre_fmd.htm ANNEX Annexes I and II to Regulation (EU) No 206/2010 are amended as follows: (1) Annex I is amended as follows: (a) Part 1 is amended as follows: (i) the entry for New Zealand is replaced by the following: NZ  New Zealand NZ-0 Whole country BOV-X, BOV-Y, RUM, POR-X, POR-Y OVI-X, OVI-Y III V XII (ii) the following entry is added to the specific conditions: XII  : territory recognised as having officially tuberculosis-free bovine herds equivalent to those recognised based on the conditions laid down in paragraphs 1 and 2 of Annex A.I to Directive 64/432/EEC, for the purposes of exports to the Union of live animals certified according to the model of veterinary certificate BOV-X or BOV-Y. ; (b) in Part 2, the models of veterinary certificates BOV-X and BOV-Y are replaced by the following: (2) Part 1 of Annex II is amended as follows: (a) the entry for Paraguay is replaced by the following: PY  Paraguay PY-0 Whole country EQU PY-0 Whole country BOV A 1 17 April 2015 (b) the entry for Israel is replaced by the following: IL  Israel (6) IL-0 Whole country  (c) the following footnote (6) is added: (6) Hereafter understood as the State of Israel, excluding the territories under Israeli administration since June 1967, namely the Golan Heights, the Gaza Strip, East Jerusalem and the rest of the West Bank.